Citation Nr: 0214862	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  98-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for a low back disability, has 
been received.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
May 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Albuquerque Regional 
Office (RO), which denied, in pertinent part, service 
connection for a low back disability and denied service 
connection for a right foot disability.  The Board remanded 
this matter in July 1999 and in October 2000.  With respect 
to the latter, the Board concludes that the requested 
evidentiary development was completed satisfactorily, to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes that in March 1999, another Board Member 
conducted a Travel Board hearing on this matter.  Several of 
the issues on appeal were denied by the Board in July 1999; 
however, several issues were remanded to the RO for further 
evidentiary development.  That Board Member has since retired 
from the Federal civil service; thus, she is unable to 
participate in making the final determination of the claim 
pursuant to 38 C.F.R. § 20.707.  In such a situation, the 
veteran is afforded the option for another Travel Board 
hearing or a hearing in Washington, D.C., before another 
Member of the Board.  The veteran may also elect to have the 
Board proceed with consideration of his appeal by a Board 
Member other than the one who conducted the Travel Board 
hearing.  In this regard, the Board sent three letters to the 
veteran, informing him of his options, at his last address of 
record and at two other addresses of record.  The third such 
letter was mailed in May 2002.  He did not respond.  The 
Board notes that the law presumes administrative regularity 
of a mailing in the absence of clear evidence to the 
contrary.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
Thus, the Board will proceed with his appeal based on the 
evidence of record.

FINDINGS OF FACT

1.  The veteran failed, without good cause shown, to report 
for two VA medical examinations scheduled in connection with 
his claim of service connection for a right foot disability.

2.  A right foot disability is not shown to be related to 
active service.

3.  The veteran's claim of service connection for a low back 
disability was previously denied by a final April 1990 Board 
decision.

4.  Evidence received since the April 1990 denial of service 
connection for a low back disability does not bear directly 
and substantially on the specific matter under consideration; 
it is cumulative or redundant, and it is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The issue of service connection for a right foot 
disability will be decided based on the evidence currently of 
record.  38 C.F.R. §§  3.326(a), 3.655 (2001).

2.  The veteran's claimed right foot disability was not 
incurred in or aggravated by active military service.  38 
U.S.C. §§  1101, 1110, 1112, 1131, 1137, 1153, 5107 (2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).

3.  The April 1990 Board decision is final.  38 U.S.C. 
§ 511(a) (2002); 38 C.F.R. § 20.1100 (2001).

4.  No new and material evidence has been received to warrant 
reopening the claim of service connection for a low back 
disability.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156(a) 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board concludes that although the veteran's claim was 
initially decided by the RO before enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and the promulgation of 
its implementing regulations, further action by VA is not 
warranted as VA has already met its obligations to the 
veteran under those provisions.  See 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (2002); Duty to Assist, 66 Fed. Reg. 45620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Under the new criteria, VA has a duty to notify the veteran 
and his representative, if any, of any information and 
evidence needed to substantiate and complete his claims.  38 
U.S.C. §§ 5102, 5103 (2002).  In this case, the veteran and 
his representative have been notified on several occasions 
via rating decisions, a Statement of the Case, several 
subsequent Supplemental Statements of the Case, letters from 
the RO, and the October 2000 Board remand, of the evidence 
needed to substantiate his claims.  The Board concludes the 
discussions in these documents adequately informed them of 
the information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C. § 
5103A (2002).  Consistent with such duty, this case was 
remanded in July 1999 for additional evidentiary development.  
The matter was again remanded in October 2000 for further 
development of the evidence, to include affording the veteran 
the opportunity to submit additional medical evidence.  The 
Board also determined that a medical examination and opinion 
was necessary.  A review of the record indicates that the RO 
has completed, to the extent possible, the development 
requested by the Board in its remands.  See Stegall, supra.

As set forth in more detail below, the RO attempted to 
schedule the veteran for VA medical examinations on several 
occasions for the purpose of obtaining an opinion as to the 
etiology of his claimed right foot disability.  However, the 
veteran repeatedly failed to report for the examinations.  
The record reveals that both he and his representative were 
clearly advised of his responsibility to report for the 
examinations and the adverse consequences of failing to do 
so.  

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
repeated failed attempts to provide the veteran another 
examination, VA has done everything reasonably possible to 
assist him in this regard.

In addition, the Board notes that it appears that the RO has 
requested all relevant treatment records.  Neither the 
veteran nor his representative has referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of the claims.  

In the circumstances of this case, further action under VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and additional expenditure of 
VA's limited resources is not shown to be warranted here.


Factual Background 

On August 1971 induction medical examination report, a right 
foot problem was not noted.  

In January 1972, he complained of a painful first metatarsal 
phalangeal joint of the right foot.  He was told to refrain 
from marching or running for more than 1/2 mile and to engage 
in those activities no longer than 30 minutes every three 
hours.  

Another January 1972 medical notation indicated treatment for 
a swollen right hallux and pain of the first right metatarsal 
phalangeal joint of unknown etiology.  X-ray evidence 
revealed bilateral pes planus.  A notation from the podiatric 
clinic revealed that he was prescribed a short leg cast, a 
walker, and a temporary profile.  

On February 1972 physical profile record, the veteran 
reported right foot pain.  However, he was returned to duty.  

On March 1972 examination, the examiner noted complaints of 
knee pain and indicated that the veteran was unable to train 
due to frequent visits to "sick call" complaining of knee 
pain.  He was also recovering from a fracture of the right 
ring finger.  The examiner recommended that Medical Board 
review be undertaken because the veteran did not meet 
induction standards. 

The March 1972 separation medical examination report 
indicated that his feet were normal.  The veteran was 
discharged from active service in May 1972.

In January 1989, the veteran filed a claim of service 
connection for, in pertinent part, a low back disability.  

By April 1989 rating decision, the RO denied that claim.  

By April 1990 decision, the Board denied service connection 
for, in pertinent part, a low back disability.  

By September 26, 1991 memorandum decision, the Board's 
aforementioned decision was affirmed by the U.S. Court of 
Veterans Appeals (now known as the U.S. Court of Appeals for 
Veterans Claims, hereinafter "the Court").

A March 1992 lay statement from the veteran's sister 
indicated that he did not suffer any physical disabilities 
prior to service, and that during service, he returned home 
in a right leg cast.

An April 1992 lay statement indicated that the veteran worked 
for the author's husband in the mid 1960's and that he did 
not have any physical disabilities at that time.  

In April 1992, the veteran filed a claim, in pertinent part, 
of service connection for a low back disability.

By September 1992 rating decision, the RO denied service 
connection for a low back disability, as new and material 
evidence had not been submitted.  

By August 1996 decision, the RO denied, in pertinent part, 
service connection for a right foot disability.  The RO also 
denied service connection for a low back disability due to 
the absence of new and material evidence.

In March 1999, the veteran testified at a hearing before a 
Member of the Board that he felt well on induction, but that 
during basic training "everything went wrong."  He stated 
that he experienced low back pain and that two low back discs 
were "busted up."  He indicated that he broke his right 
foot in service and was placed in a cast.  He reported that 
he used a cane due to his right foot disability.

By July 1999 decision, the Board remanded the veteran's 
claims of service connection for a right foot disability, as 
well as his claim of service connection for a low back 
disability.  The RO was asked to arrange for a VA medical 
examination as to the veteran's claimed right foot disability 
and to readjudicate the matter of new and material evidence 
with respect to the veteran's claimed low back disability.

On September 1999 VA medical examination, the examiner 
diagnosed first right metatarsophalangeal joint degenerative 
symptoms with mildly decreased range of motion.

In March 2000, the veteran had an arthrodesis of the right 
first metatarsophalangeal joint.  The postoperative diagnosis 
was degenerative joint disease of the right first 
metatarsophalangeal joint.  Surgery was performed due to 
increasing pain and discomfort.

In October 2000, the Board again remanded the issues of 
service connection for a right foot disability, as well as 
his claim of service connection for a low back disability.  
The RO was asked to readjudicate the issue of new and 
material evidence with respect to the veteran's claimed low 
back disability and to afford the veteran another medical 
examination of the right foot.

VA medical examinations were scheduled for March and April 
2001.  The veteran failed to report for both.

An April 2001 letter to the veteran sent to his last known 
address indicated that he had missed two scheduled VA 
examinations and that he had 30 days in which to contact the 
RO and state whether he wished to appear for a medical 
examination.  The RO further informed him that if he did not 
respond within the allotted time, his case would be decided 
based upon the evidence of record.  A review of the record 
indicates that he did not contact the RO.

Service Connection for a Right Foot Disability  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Absent good cause for failure to report, individuals for whom 
an examination has been scheduled are required to report for 
the examination.  See 38 C.F.R. § 3.326(a) (2001).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2001).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and the death of an immediate family member.  38 
C.F.R. § 3.655(a).

The Court has held that the burden is on VA to demonstrate 
that notice of the VA medical examination was sent to the 
claimant's last address of record and that the claimant 
lacked adequate reason or good cause for failing to report 
for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  

In this case, in July 1999 and in October 2000, the Board 
considered the medical evidence of record and found it 
insufficient to evaluate the veteran's claim of service 
connection for a right foot disability.  The matter was then 
remanded for additional development of the evidence.  The 
veteran reported for the September 1999 VA examination; 
however, subsequently the veteran has repeatedly failed to 
report for scheduled VA medical examinations.

As noted above, the record is clear that the veteran received 
an opportunity to reschedule his medical examination after 
failing to report for two previously scheduled examinations.  
See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (regarding 
presumption of regularity).  He has been made aware of the 
adverse consequences of failure to report for a medical 
examination.  See Connolly v. Derwinski, 1 Vet. App. 566 
(1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).

Here, the Board notes that the veteran has failed to report 
for at least two VA medical examinations.  He has provided no 
indication of the reason for his repeated failure to report.  
Thus, his claim of service connection for a right foot 
disability will be decided based on the evidence of record.  
38 C.F.R. § 3.655. 

As to service connection for a right foot disability, it is 
clear that the veteran suffers a current disability.  See 
Gilpin, supra.  On September 1999 VA medical examination, the 
examiner diagnosed first right metatarsophalangeal joint 
degenerative symptoms with mildly decreased motion.  Also, in 
March 2000, he had an arthrodesis of the right first 
metatarsophalangeal joint.  The postoperative diagnosis was 
degenerative joint disease of the right first 
metatarsophalangeal joint.

Despite the presence of a current disability, however, the 
evidence must reflect a nexus between the present disability 
and service.  38 C.F.R. §§ 3.303, 3.306.  The Board notes 
that the veteran voiced complaints of right foot discomfort 
in service.  Nonetheless, in order for service connection to 
be granted, the evidence must demonstrate a link between 
those in-service complaints and his present right foot 
disability.  Id.  The evidence of record is silent with 
respect to such a nexus.  As such, service connection for a 
right foot disability must be denied.  Id.

The Board notes that this is not a case where the evidence is 
in relative equipoise.  See Gilbert, supra.  Rather, the 
evidence of record weighs against the veteran's claim of 
service connection for a right foot disability.  See Alemany, 
supra.

New and Material Evidence to Reopen a Claim of Service 
Connection for a Low Back Disability  

As set forth above, the veteran's claim of service connection 
for a low back disability was previously denied in a final 
April 1990 Board decision.  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C. § 5108 (2002); 38 C.F.R. § 3.156 
(2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

It was noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Hodge, 155 F.3d 
at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  See Duran v. Brown, 7 Vet. App. 216 (1994).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the holding in Justus was not altered by the 
decision in Hodge.  

With these considerations in mind, the Board must review all 
of the evidence, which has been submitted by the veteran or 
otherwise associated with the claims file since the last, 
final decision in April 1990.  The additional evidence 
includes the veteran's March 1999 hearing testimony 
indicating that he experienced low back pain and that two low 
back discs were "busted up."  

On close consideration of this evidence, the Board finds that 
it is not new and material to reopen the claim of service 
connection for a low back disability as it does not 
contribute to a more complete picture of the nature and 
origin of the veteran's claimed disability.  See 38 C.F.R. 
§ 3.156(a); Hodge, 155 F.3d at 1363.

Because new and material evidence has not been received, the 
claim of service connection for a low back disability cannot 
be reopened.  


ORDER

Service connection a right foot disability is denied.

New and material evidence not having been received, service 
connection for a low back disability remains denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

